Exhibit 10.64

[Gymboree Letterhead]

February 7, 2005

Stuart Moldaw
The Gymboree Corporation
1550 El Camino Real, Suite 290
Menlo Park, CA  94025-4100

Dear Stuart,

          We are pleased that you have agreed to continue in the employ of The
Gymboree Corporation (the “Company”) as a management advisor with respect to the
Company’s real estate and other matters. 

          You will receive annual cash compensation of $55,000, with the
increase retroactive to June 14, 2004, payable in accordance with the Company’s
normal payroll practices.  The Company will also continue to provide you with an
offsite office and an assistant (the “Office”).  A portion of the costs of
providing the office ($20,000) will be non-cash compensation to you effective as
of June 14, 2004.

          The term of this agreement will continue until January 31, 2008. 
However, your employment with the Company is “at will.” This means that the
Company may terminate your employment at any time, for any reason or no reason
and with or without cause, on notice from the Chief Executive Officer of the
Company.  Similarly, you are free to resign at any time, for any reason or for
no reason, on notice to the Company. 

          If this agreement is terminated by the Company without cause, (1) your
salary will be payable through January 31, 2008 and (2) the Company will
continue to provide the Office through January 31, 2008. 

          This letter, along with any agreements relating to proprietary rights
between you and the Company, set forth the terms of your employment with the
Company and supersede any prior representations or agreements, whether written
or oral, including the agreement dated January 6, 2003.  This letter may not be
modified or amended except by a written agreement signed by the Chief Executive
Officer of the Company and you.




          To indicate your acceptance of the above terms, please sign and date
this letter in the space provided below.

 

Sincerely,

 

 

 

 

THE GYMBOREE CORPORATION

 

 

 

 

By:

/s/ LISA M. HARPER

 

 

--------------------------------------------------------------------------------

 

Its:

Chief Executive Officer

Acknowledged and agreed
this 24th day of March, 2005

/s/ STUART MOLDAW

 

--------------------------------------------------------------------------------

 

Stuart Moldaw

 

-2-